     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J & J SPORTS PRODUCTIONS, INC.,                   )
                                                       )
 7                   Plaintiff,     vs.                ) Case No.: 2:09-CV-01659-WDK-FMO
                                                       )
 8   CESAR VICENTE MORENO, et al,                      ) RENEWAL OF JUDGMENT BY CLERK
                                                       )
 9                Defendant,                           )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J & J SPORTS PRODUCTIONS, INC., and against Defendant, Cesar
13
     Vicente Moreno, individually and dba El Centenario Bar, entered on September 21, 2009, be and the
14
     same is hereby renewed in the amounts as set forth below:
15
            Renewal of money judgment
16
                    a. Total judgment                                $      36,392.17
17
                    b. Costs after judgment                          $          00.00
18
                    c. Subtotal (add a and b)                        $      36,392.17
19
                    d. Credits                                       $          00.00
20
                    e. Subtotal (subtract d from c)                  $      36,392.17
21
                    f.   Interest after judgment                     $       1,441.73
22
                    g. Fee for filing renewal of application         $         00.00
23
                    h. Total renewed judgment (add e, f and g) $            37,833.90
24

25
             August 16, 2019
     Dated: ___________________             CLERK, by _________________________
                                                      ___
                                                        ___
                                                          ______________________
26                                             Deputy Clerk

27

28
                                     RENEWAL OF JUDGMENT BY CLERK

                                                       - 1-
